                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DEVIN T. LESTER et al.,

                     Plaintiffs,                   Case No. 1:19-cv-354
v.                                                 Honorable Paul L. Maloney
STATE OF MICHIGAN et al.,

                     Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff McKay’s claims are DISMISSED WITH

PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e).

              IT IS FURTHER ORDERED that Plaintiff Lester’s claims, if any, are

DISMISSED WITHOUT PREJUDICE.



Dated:   June 12, 2019                             /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
